Citation Nr: 0716619	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1963 to August 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The veteran's claims 
folder was subsequently transferred to the RO in Atlanta, 
Georgia.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in November 2005.  A 
transcript of that hearing has been associated with the 
claims folder.  

The case returns to the Board following a remand to the RO in 
April 2006.  


FINDING OF FACT

There is no evidence of hypertension in service or for years 
thereafter, no competent evidence of a nexus between 
hypertension and the veteran's period of service or his 
service-connected PTSD, and no competent evidence that the 
service-connected PTSD has aggravated the hypertension.   


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board finds that service connection for hypertension, to 
include as secondary to service-connected PTSD, is not in 
order.  Although the veteran is currently diagnosed as having 
hypertension, there is no evidence of hypertension in service 
or for years thereafter.  The veteran's April 1963 pre-
induction examination tested his blood pressure at 104/78 mm 
Hg, while his August 1967 separation examination tested his 
blood pressure at 122/72 mm Hg. Hypertension was not 
diagnosed on either examination.  In fact, the veteran 
related at his July 2006 VA hypertension examination that his 
hypertension problems did not have their onset until the 
1970s, years after his separation from service.  Therefore, 
service connection may not be established on a presumptive 
basis.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  
Nor may service connection be established based on chronicity 
in service or continuity of symptomatology after service.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

Finally, there is no competent evidence of a nexus between 
the veteran's hypertension and his period of service or his 
service-connected PTSD.  Specifically, the July 2006 VA 
examiner noted that PTSD is not listed as a cause of 
hypertension and that, while the emotional upset associated 
with PTSD can result in some elevation of blood pressure, 
such elevation is considered temporary, not longstanding, and 
not the cause of hypertension.  Similarly, in a September 
2006 addendum to the VA hypertension examination, the 
physician opined that it is not at least as likely as not 
that the veteran's hypertension is secondary to PTSD (i.e., 
that the veteran's hypertension was not at least as likely as 
not caused or aggravated by his PTSD).  The physician further 
commented that the veteran had hypertension for 30 years 
(while he was only relatively recently diagnosed with PTSD) 
and had a history of alcohol abuse, heavy cigarette smoking, 
gambling, and gout, all of which can cause or aggravate 
hypertension.   There is no contrary, competent medical 
opinion of record.  Again, the veteran's personal, lay 
opinion as to any relationship between his hypertension and 
his period of service or his PTSD is not competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for hypertension, to include as secondary 
to service-connected PTSD.  38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
September 2002, June 2004, and April 2006, as well as in the 
March 2003 statement of the case and June 2005 and December 
2006 supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the March 2003 statement of the case and June 2005 
and December 2006 supplemental statements of the case include 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the November 2002 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided such notice by letter dated June 2004.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with such 
notice regarding disability rating and effective dates by 
letters dated April 2006 and June 2006.  The Board further 
finds that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment records, and a VA 
examination.  See 38 U.S.C.A. § 5103A(d).  In addition, the 
veteran provided additional medical records as well as lay 
evidence in the form of his own written statements and his 
testimony at his November 2005 Board videoconference hearing.  
As there is no indication of outstanding evidence, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


